DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim1 recites “a surgical tool” in line 5. Since there is already a reference to a surgical tool in line 1, this is confusing as to whether it is referring to same tool or a different one.  Examiner suggests changing as ---the surgical tool--- or a second surgical tool--- .
Claim 1 recites “the actual depth” and “the tracked tool “ in lines 18-19.  There is insufficient antecedent basis for these limitation in the claim.
Claim1 recites “without tracking the surgical tool itself”  in line 3.  This is confusing based on other limitations in the claim.  As per lines 5-7, the depth markings on the tools allows the user to determine depth.  This is also tracking, although by a user.   Similarly lines 17-19 also recites comparing the actual depth, implying some sort of tracking.  Hence, the limitation makes the claim indefinite as to what is being claimed. 
Claims 2-15, wither recite or encompass similar limitations and are rejected for same reasons as above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6, 8, 10-13, 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11, 15, 17, 20 of Crawford [US 10624710 B2] in view of Kressy [US 20050165299 A1]
As per claim 1, claim1 of Crawford also recites a surgical system configured to indirectly determine a depth of a surgical tool relative to a target bone of a patient during a surgical operation based on a tracked tool guide to which the surgical tool is without tracking the surgical tool itself, the system (Crawford Col 17 lines 1-7) comprising:
a tracked tool guide having a tracking marker (Crawford Col 17 line 8);
a tracking subsystem having a position sensor that recognizes the tracking marker in a navigational space (Crawford Col 17 lines 11-12);
a platform interface module configured to receive a signal from the tracking subsystem indicative of a position of the tool guide based on the recognized tracking marker (Crawford Col 17 lines 13-15);
a computer subsystem, including a computer and a display, configured to receive a first viewplane slice of the target bone (Crawford Col 17 lines 16-17) from a 3D image volume of the patient (Crawford Col 17 lines 16-20, the two planes intersecting to form a line implies that the view plane is from a 3D image volume of the patient because more than two planes implies 3D);
wherein the computer is configured to receive the position of the tool guide from the platform interface module (Crawford Col 17 lines 21-23), and display in the display the received first view plane slice and a vector overlaid on the first viewplane slice which is indicative of the depth to contact the target bone of the patient relative to the tool guide (Crawford Col 17 lines 24-27) , and thereby allowing the user to compare a desired depth based on the displayed vector the actual depth of the surgical tool relative to the tracked tool (In view of 112 rejection above, this is intended use of the system)
 Crawford does not expressly teach slidably coupling the tool guide and the surgical tool, a surgical tool having depth markings and configured to slidably couple to the tool guide, the depth markings allowing a user to determine the depth of the surgical tool relative to the tool guide to which the surgical tool is slidably coupled.
Kressy in a related field of surgical tools teaches slidably coupling the tool guide and the surgical tool, the surgical tool having depth markings and configured to slidably couple to the tool guide (Kressy Fig 11, ¶0170 “he needle assembly further includes a tubular member 177 adapted to be slidably received within the inner sleeve 173.” ), the depth markings allowing a user to determine the depth of the surgical tool relative to the tool guide to which the surgical tool is slidably coupled (Kressy ¶0171).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the surgical system in Crawford, by integrating features of surgical needle and holder as in Kressy.  The motivation would be to perform surgical procedures like open surgical biopsy (Kressy ¶0009) 
	As per claim 4, Crawford in view of Kressy further teaches wherein the tool guide includes a tube which is part of an end effector of a robot and the surgical tool is configured to be inserted into the tube (Crawford Col 17 lines 49-50).
As per claim 6, Crawford in view of Kressy further teaches wherein: the computer is configured to receive a second viewplane slice of the target bone from the 3D image volume of the patient, the second viewplane slice intersecting with the first viewplane slice at an angle in the 3D image volume; wherein the computer is configured to display in the display the received second viewplane slice and a vector overlaid on the second viewplane slice which is indicative of the depth to contact the target bone of the patient relative to the tool guide (Crawford Col 17 lines 24-29).
As per claims 8, 11, 13, have limitations similar to claims 1, 9 and /or claims 8, 19 of Crawford in view of Kressy and is rejected for same reasons as above.
As per claim 10, Crawford in view of Kressy further teaches wherein the step of displaying includes changing the increments of markings in the vector automatically based upon a level of zoom (Crawford Col 18 lines 33-34 ).
	As per claim 12, Crawford in view of Kressy further teaches wherein the surgical tool contains graduated markings indicating the actual depth of the surgical tool past a selected point of the guide tube (Crawford Col 18 lines 37-40).
As per claim 15, Crawford in view of Kressy further teaches 4, 6, 8, 10-wherein the tool guide is attached to an end effector and the tool guide is tracked separately from the end effector (Crawford Col 18 lines 47-49).

Status of claims
Claims 1-15 doe not have any prior art rejections.  Currently, the claims only have double patenting rejections and 112 (b) rejections.  Mire [US 20090234217 A1]  in view of Gole  [US 20130172731 A1], and Kressy [US 20050165299 A1] is considered closest to the limitations application.  Other references or record (IDS, PTO 892) have been considered.  Examiner does not find any of the references of record teaching all limitations as required in the instant independent claims 1, 8.  However, these include indefinite limitations as discussed with respect to 112 (b) rejections above.  These need to be corrected before examiner can make a full and proper analysis for determining allowability over prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793